

115 HR 4518 IH: Bears Ears National Monument Expansion Act
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4518IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mr. Gallego (for himself, Mr. Grijalva, Ms. Tsongas, Mr. Lowenthal, Mr. McEachin, Mr. Brown of Maryland, Mr. Gomez, Mrs. Napolitano, Mr. Huffman, Ms. Barragán, Mr. Soto, Mr. Ted Lieu of California, Mr. Polis, Ms. Lee, Mr. McGovern, Ms. McCollum, Mr. Blumenauer, Mrs. Watson Coleman, Mr. O'Halleran, Mr. Panetta, Ms. Shea-Porter, Ms. Rosen, Ms. Roybal-Allard, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo expand the boundaries of the Bears Ears National Monument, to ensure prompt engagement with the
			 Bears Ears Commission and prompt implementation of the Proclamation
			 establishing the Bears Ears National Monument, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bears Ears National Monument Expansion Act. 2.DefinitionsIn this Act:
 (1)MapThe term map means the map on page 6 of the Proposal to President Barack Obama for the Creation of Bears Ears National Monument submitted by the Bears Ears Inter-Tribal Coalition and dated October 15, 2015. (2)ProclamationThe term Proclamation means Presidential Proclamation 9558, dated December 28, 2016 (82 Fed. Reg. 1139 (Jan. 25, 2017)).
 (3)SecretariesThe term Secretaries means— (A)the Secretary of the Interior with respect to land administered by the Bureau of Land Management; and
 (B)the Secretary of Agriculture with respect to land administered by the Forest Service. 3.Expansion of national monument boundaries (a)In generalThe boundary of the Bears Ears National Monument is hereby expanded to comprise approximately 1,931,997 acres of Federal land under the jurisdiction of the Secretaries, as generally depicted on the map.
			(b)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretaries shall file maps and legal descriptions of the Bears Ears National Monument, as expanded by this section, with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretaries may correct typographical errors in the maps and legal descriptions.
 (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service, National Park Service, and Bureau of Land Management.
				4.Administration
 (a)In generalSubject to subsection (b), the Secretaries shall administer all land and interests in land held by the United States that are included in the expanded boundary under section 3(a)—
 (1)as part of the monument; and (2)in accordance with the Proclamation and applicable laws.
 (b)National park serviceThe Secretary of the Interior, acting through the National Park Service, shall administer the Natural Bridges National Monument and those portions of the Glen Canyon National Recreation Area within the expanded boundary under section 3(a)—
 (1)as part of the monument; and (2)in accordance with applicable law.
 (c)Management and engagementThe Secretaries shall promptly carry out the provisions of the Proclamation, including the provisions requiring the Secretaries to meaningfully engage the Bears Ears Commission to—
 (1)ensure the proper care and management of the objects identified; (2)ensure that management decisions affecting the monument reflect tribal expertise and traditional and historical knowledge; and
 (3)provide guidance and recommendations on the development and implementation of management plans and on management of the monument.
 (d)Acquisition of lands and interests in landThe Secretary may acquire any land, water, or interests in land that are located within the revised boundary of the Monument by—
 (1)donation; (2)purchase with donated or appropriated funds; or
 (3)exchange. 